IN THE SUPREME COURT OF THE STATE OF DELAWARE


FRANKLIN BROWN,                              §
                                             §      No. 438, 2016
       Plaintiff Below,                      §
       Appellant,                            §
                                             §      Court Below: Court of Chancery
       v.                                    §      of the State of Delaware
                                             §
RITE AID CORPORATION,                        §      C.A. No. 11596-VCL
                                             §
       Defendant Below,                      §
       Appellee.                             §

                               Submitted: February 22, 2017
                               Decided:   February 23, 2017

Before STRINE, Chief Justice; HOLLAND, VAUGHN, SEITZ, Justices; and
RENNIE, Judge,* constituting the Court en Banc.

                                       ORDER

       This 23rd day of February 2017, it appears to the Court that the judgment of

the Court of Chancery should be affirmed on the basis of and for the reasons

assigned in its bench ruling dated August 22, 20161 and Order and Final Judgment

dated August 24, 2016.2




*
  Sitting by designation under Del. Const. art. IV, § 12.
1
  Brown v. Rite Aid, C.A. No. 11596 (Del. Ch. Aug. 22, 2016).
2
  Brown v. Rite Aid, C.A. No. 11596 (Del. Ch. Aug. 24, 2016) (ORDER).
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is hereby AFFIRMED.

                               BY THE COURT:
                               /s/ Leo E. Strine, Jr.
                               Chief Justice




                                 2